[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                             ________________________

                                    No. 96-6735
                             ________________________

                            D. C. Docket No. 95-0531-CB-C


CYLINDA H. LANCASTER, as the
administratrix of the estate of
Harold B. Lancaster,

                                                                     Plaintiff-Appellant,

                                         versus

MONROE COUNTY, ALABAMA, Sheriff
Thomas Tate; Monroe County
Commission; Robert Rankins;
Eddie Wells; and Ann Jackson,

                                                                  Defendants-Appellees.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                   (March 20, 1998)

Before BIRCH and CARNES, Circuit Judges and PROPST*, Senior District Judge.



      *
       Honorable Robert B. Propst, Senior U.S. District Judge for the Northern District
of Alabama, sitting by designation.
PER CURIAM:

       Consistent with our prior opinion in this case, see Lancaster v. Monroe County,

Alabama, 116 F.3d 1419, 1428-29 & n.11 (11th Cir. 1997), after our issuance of that opinion,

the parties moved for a stay of the mandate pending the results of mediation. We stayed the

mandate, and have now been informed that the parties have worked out a settlement of the

entire case, which they wish to effectuate in the district court.

       Accordingly, we remand the entire case to the district court for that purpose. Our

mandate will issue forthwith and the parties may file the necessary papers in the district court

to effectuate their settlement.




                                               2